 


110 HRES 1127 EH: Resolution condemning the endemic restrictions on freedom of the press and media and public expression in the Middle East and the concurrent and widespread presence of anti-Semitic incitement to violence and Holocaust denial in the Arab media and press.
U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
110th CONGRESS 
2d Session 
H. RES. 1127 
In the House of Representatives, U. S.,

June 18, 2008
 
RESOLUTION 
Resolution condemning the endemic restrictions on freedom of the press and media and public expression in the Middle East and the concurrent and widespread presence of anti-Semitic incitement to violence and Holocaust denial in the Arab media and press. 
 
 
Whereas a free press and the right of free expression are both fundamental, universal human rights and are essential to making governments accountable to the people from whom their powers are derived;
Whereas the nations of the Middle East, with Israel being the sole exception, suffer profound deficits when compared to the global community with regard to both measures of human development and measures of human freedom and dignity;
Whereas the Middle East is a region of vital national security interest to the United States and the twin deficits in human development and human freedom negatively affect United States efforts to help resolve the Arab-Israeli conflict and to stabilize the region for the benefit of all;
Whereas overt censorship, intimidation, harassment through the civil courts, assaults by government agents on journalists and political activists, arbitrary press, and emergency laws, and extra-legal restrictions on the kinds of topics which may be addressed are endemic practices in the Middle East, though varying in degree and extent in the different Arab countries;
Whereas many of the countries engaged most actively in efforts to stifle public debate, suppress political discussion, and impose capricious limits on thought and expression are among the largest recipients of United States foreign assistance, potentially giving the mistaken impression that the United States endorses or condones the restrictive policies of the recipient countries;
Whereas Holocaust denial regularly appears throughout the Middle East in speeches and pronouncements by public figures, in articles and columns by journalists and in the resolutions of professional organizations;
Whereas continued anti-Semitic incitement invites violent action and creates an environment conducive to, and accepting of, terrorism;
Whereas the extensive restrictions on speech and expression in the Arab world are uniquely counterposed by the space left open by Arab governments for grotesque anti-Semitism, Holocaust denial, incitement to violence, and glorification of terrorism;
Whereas the exception from censorship and restrictions on expression for certain kinds of hate speech are not only exploited by government proxies, but often even by Arab governments themselves, including states that nominally prohibit racial, religious, or ethnic hate speech;
Whereas in the Middle East, where the press is generally not free, where there are rules for what can and cannot be said, the persistent promulgation of hate-speech indicates an obvious and dangerous form of state endorsement;
Whereas numerous government-owned, government-sanctioned, or government-controlled publishing houses throughout the region promulgate stories of imaginary Israeli massacres, Jewish blood libels, and alleged Israeli medical experiments on Palestinian children, and produce Arabic translations of anti-Semitic tracts such as The Protocols of the Elders of Zion and Mein Kampf; and
Whereas many of the same Arab governments to which the United States has turned for assistance in ending the Arab-Israeli conflict are themselves responsible for using their government-owned, government-sanctioned, or government-controlled publishing houses and media to engage in anti-Semitic incitement to violence and Holocaust denial: Now, therefore, be it 
 
That the House of Representatives— 
(1)strongly condemns the endemic restrictions on freedom of the press and expression in the Arab world and the concurrent and widespread presence of anti-Semitic material, Holocaust denial, and incitement to violence in the Arab media and press;  
(2)deplores the methods and practices utilized by the governments in the Middle East to exert control over the press, and on public expression, including— 
(A)overt censorship;  
(B)intimidation and harassment of reporters, editors, and publishers by government agents, and through manipulation of the civil courts; 
(C)assaults by government agents on journalists and political activists;  
(D)arbitrarily enforced press and emergency laws; and  
(E)extra-legal restrictions on the kinds of topics which may be addressed either in public or in private; 
(3)expresses deep concern that some Arab governments, including some that are involved in multilateral efforts to resolve the Israeli-Palestinian conflict, use their government-owned, government-sanctioned, or government-controlled publishing houses and media to promulgate insidious, incendiary, and poisonous speech regarding Israel and the Jewish people that makes United States efforts to help resolve the Arab-Israeli conflict all the more difficult; 
(4)affirms the unshakable belief of the American people in the universal right of all persons to freely and peaceably express themselves, to publish and advocate for their nonviolent beliefs, and to petition their government for redress of their grievances;  
(5)calls on the President to— 
(A)raise the issue of the lack of media freedom in the Middle East and the proliferation of anti-Semitic incitement in all appropriate bilateral and multilateral fora;  
(B)take into account the compliance of governments throughout the region with international norms and obligations regarding media freedom and anti-Semitic incitement when determining the provision of United States assistance to those governments; and 
(C)utilize the existing public diplomacy apparatus, professional development, and democratization programs to focus on the issues of media freedom and anti-Semitic incitement; and 
(6)calls on United States allies and governments throughout the Middle East to publicly repudiate purveyors of anti-Semitic incitement.  
 
Lorraine C. Miller,Clerk.
